Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Aaron Little French appeals the district court’s order granting Defendants’ motion to dismiss and dismissing his civil rights *237complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. French v. Manck, No. 1:07-cv-01298-CCB (D.Md. Oct. 30, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.